Name: Commission Regulation (EEC, ECSC) No 3031/92 of 21 October 1992 amending Regulation (EEC, ECSC) No 2725/92 concerning the implementation of Council Regulation (EEC) No 2656/92 and Decision 92/470/ECSC concerning certain technical modalities in connection with the application of respectively Regulation (EEC) No 1432/92 and Decision 92/285/ECSC prohibiting trade between the European Economic Community and the European Coal and Steel Community on the one hand, and the Republics of Serbia and Montenegro on the other hand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 10 . 92 Official Journal of the European Communities No L 306/39 COMMISSION REGULATION (EEC, ECSC) No 3031/92 of 21 October 1992 amending Regulation (EEC, ECSC) No 2725/92 concerning the implementation of Council Regulation (EEC) No 2656/92 and Decision 92/470/ECSC concerning certain technical modalities in connection with the application of respectively Regulation (EEC) No 1432/92 and Decision 92/285/ECSC prohibiting trade between the European Economic Community and the European Coal and Steel Community on the one hand, and the Republics of Serbia and Montenegro on the other hand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Council Regulation (EEC) No 2656/92 of 8 September 1992 concerning certain technical modalities in connection with the application of Regula ­ tion (EEC) No 1432/92 prohibiting trade between the European Economic Community and the Republics of Serbia and Montenegro ('), and in particular Article 3 thereof, Having regard to Decision 92/470/ECSC of the Represen ­ tatives of the Governments of the Member States meeting within the Council of 8 September 1992 concerning certain technical modalities in connection with the appli ­ cation of Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro (2), and in parti ­ cular Article 3 thereof, Whereas it is necessary to amend Commission Regulation (EEC, ECSC) No 2725/92 (3) in order to facilitate its appli ­ cation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the committees established by Article 3 of Regulation (EEC) No 2656/92 and of Decision 92/470/ECSC, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC, ECSC) No 2725/92 is hereby replaced by the following : 'Article 4 The import licence referred to in Article 2 shall, as far as possible, contain : (a) the name of the importer and exporter ; (b) a description of the products, including :  their commercial designation and their end-use,  a description of the products in accordance with the International Convention on the Harmonized Commodity Description and Coding System (HS),  the quantity expressed in the appropriate units,  the value expressed in the currency of the sale contract ; (c) the designation and full postal address of the issuing authority and validation stamp. The name of the country or territory of destination on the import licence shall be one of those referred to in Article 1 of Regulation (EEC) No 2656/92.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 19 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1992. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 266, 12. 9 . 1992, p. 27. 0 OJ No L 266, 12. 9 . 1992, p. 29. (3) OJ No L 276, 19. 9 . 1992, p. 18 .